NUMBER 13-20-00208-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


JOSE ADOLFO SALINAS
AND ANGELA SALINAS,                                                       Appellants,

                                               v.

GREGORIA JACKSON,                                                           Appellee.


               On appeal from the County Court at Law No. 8
                        of Hidalgo County, Texas.


                         MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Tijerina
              Memorandum Opinion by Justice Tijerina
       Appellants Jose Adolfo Salinas and Angela Salinas filed an appeal in cause

number 13-20-00208-CV from a judgment entered by the County Court at Law No. 8,

Hidalgo County, Texas. Subsequently, appellants filed an unopposed motion to dismiss

the appeal in this cause. The motion states that appellee Gregoria Jackson filed a nonsuit
with prejudice in the trial court, which the trial court signed on December 11, 2020, while

this appeal was pending. The motion states that appellants desire to dismiss the appeal,

and appellee is unopposed.

      Having considered the documents on file and the unopposed motion, this Court is

of the opinion that the motion should be granted, and the appeal should be dismissed.

See TEX. R. APP. P. 42.3(a). Accordingly, we GRANT the appellants’ unopposed motion

to dismiss, and the appeal is hereby DISMISSED. Each party will bear its own costs

pursuant to the parties’ agreement. See id. R. 42.1(d) (“Absent agreement of the parties,

the court will tax costs against the appellant.”). Having dismissed the appeal pursuant to

appellants’ unopposed motion, no motion for rehearing will be entertained, and our

mandate will issue forthwith.



                                                                      JAIME TIJERINA
                                                                      Justice

Delivered and filed on the
1st day of April, 2021.




                                            2